 

 

Exhibit 10.3

 

TRUE NATURE HOLDING, INC.

SENIOR EXECUTIVE EMPLOYMENT AGREEMENT

 

This Agreement is made as of the 28th day of June 2018, between the TRUE NATURE
HOLDING, INC., its successors and assignees, a publicly traded company
incorporated in the State of Delaware (“Employer”), and Aleksandr Talyanker,
residing at 479 Sparrow Branch Cir, St. Johns, FL 32259 (“Employee”).

 

WHEREAS, the Employer, the authorized representative of the Employer, desires to
employ employee as a Principal Engineer of the Employer; and

 

WHEREAS, the parties have reached an agreement as to the terms of said
employment as more fully set forth in this Agreement.

 

NOW, THEREFORE, in consideration of the promises and the mutual covenants, terms
and conditions as hereinafter set forth, the parties hereby agree as follows:

 

1. Nature of Services and Duties.  

 

a. Effective June 28, 2018, Employee shall serve in the position of Principal
Engineer.  

 

b. At all times during the term of this Agreement, Employee shall use his/her
best efforts and apply his/her skill and experience to the proper performance of
his/her duties hereunder and to achieve the goals set forth herein. Employee
shall be directly accountable to and work under the authority and direction of
the Chairman of the Board of Directors (“Chairman”), or any “Designee” the
Chairman shall direct the Employee to report to, and shall report through such
officers as may be directed by the Chairman, or their Designee, from time to
time.  Employee shall perform such executive, managerial and administrative
duties and services as are customary for a Principal Engineer and such further
executive duties as may be specified from time to time by the Chairman, or their
Designee, including without limitation:

 

 

i.

To research potential solutions for certain applications that the Company may
evaluate, including basic systems tools, alternative approaches to traditional
software developments, deployment and maintenance approaches and other areas
typically found in the role of a Principal Engineer;

 

 

ii.

To interpret systems specifications as directed by the representatives of the
Company, and as directed, from its clients and potential clients, and to apply
reasonable processes in the evaluation of alternative approaches to development
of solutions in those areas;

 

 

iii.

To create initial design specifications and approaches, including but not
limited to cost of development, cost of system maintenance, and other
performance attributes related to the potential deployment of the systems as
products;

 

 

iv.

To acquire when applicable existing systems, or recommend development of new
systems in achievement of the directed systems development goals of the Company;

 

 

v.

To continuously document all systems in a manner that allows full audit and
assumption of the systems maintenance by qualified third parties;

 

 

vi.

To continuously learn new approaches to systems development by reading,
reviewing, trying and reporting on the benefits and trends to the management and
Board of the Company at least quarterly in written communications;

 

 

vii.

To protect the privacy of the systems developed by the Company at all times and
insure that reasonable protections are taken including backup, archive and
off-site storage of all source code, object code and documentation not less than
weekly;

 

 

viii.

To acknowledge at all times that the systems, software, designs, specifications
and documents are at all times the property of the Company, and not the
Employee.

 

 

--------------------------------------------------------------------------------

 

 

 

ix.

To abide by Non-Compete and Confidentiality standards set by the Company,
including, but not limited to the following:

 

 

1.

While the parties agree that a part time role is acceptable for now, it is
likely full-time employment will ultimately be required;

 

 

2.

The Non-Compete and Confidentiality requirements of this position with regard to
the TNTY's markets, clients and the healthcare industry are very important to
the position, and will be adhered to without exception;

 

 

3.

The employee agrees that no other work for clients who are, or were, clients of
LocalPetRx, or related entities, shall be undertaken without the express written
approval of the Board of Directors;

 

 

4.

The employee agrees that there shall be no use of software, code, designs,
documents or anything anyone might consider proprietary to LocalPetRx, or its
successors or assignees.

 

 

2.

Term.

 

This Agreement shall be effective from June 28, 2018, (“the Commencement Date”),
through July 1, 2019, (“the Termination Date”), unless amended by subsequent
written agreement of the parties or terminated as provided herein.  The Employee
shall be considered a full-time employee as of the Commencement Date and will
serve at the will of the Board of Directors (“Board”).

 

 

3.

Compensation.  

 

(a) Employee shall be paid on an hourly basis at a rate of $70.00 per hour, with
weekly reporting and time card tracking to include allocation of time by project
activity in accordance with the Employer’s standard payroll procedures, with a
performance and salary review to be conducted annually, at which time the
Employee’s hourly rate shall be adjusted in accordance with applicable
compensation policies.

 

(b) In addition, Employee shall be eligible to receive a bonus target if
approved by the Compensation Committee in its sole discretion.

 

(c) The Employee agrees that their Compensation will accrue from the
Commencement Date of this agreement.

 

(d) The Employee may receive certain grants of Restricted Common Stock, and
those grants may be subject to certain vesting, or reverse vesting, conditions,
including, but not limited to the tenure of the Employee, or achievement of
certain objectives, as further defined in a Restricted Stock Grant Agreement,
and generally under the terms as noted below:

 

1. Grant of Restricted Stock.  True Nature Holding, Inc. (the “Company”) hereby
grants to Grantee an Award of Two Hundred Fifty Thousand (250,000) shares of
Restricted Common Stock of the Company (collectively, the “Restricted Stock”)
pursuant to reverse vesting terms.  The Restricted Stock granted pursuant to the
Award shall be immediately issued in an escrow account the name of the Grantee
and released as reverse vesting expires. Any unearned Restricted Stock granted
shall be cancelled in the event the Employee is terminated by the Employer.

 

2. Vesting is as follows:

 

a) 25,000 restricted shares once the Employee has been with the Employer for 90
days from the effective date of this agreement;

 

b) 50,000 restricted stock shares once the Employee completed an acceptable
initial design of Simple HIPAA for Vets & Pets;

 

c) 50,000 restricted stock shares once the Employee has successfully installed
the first two (2) vet versions of Simple HIPAA for Vets and Pets at client sites
and they have operated for 60 continuous days;

 

b) 50,000 restricted stock shares once the Employee completed an acceptable
initial design of Simple HIPAA for Humans;

 

 

--------------------------------------------------------------------------------

 

 

c) 50,000 restricted stock shares once the Employee has successfully installed
the first two (2) vet versions of Simple HIPAA for Humans at client sites and
they have operated for 60 continuous days;

 

d) 25,000 restricted stock shares once the Employee completes training and
certification on: a) MS .NET Core 2.0, including new API libraries, b) Python,
c) Java Script, or d) three (3) other technologies as approved by the Board of
Directors. Any out of pocket costs for this training shall be reimbursed by the
Company;

 

f) In the event of a change in control of the Company, any remaining unvested
shares will immediately vest upon change of control of the Company.

 

3. Restrictions on Transfer. The Shares of Restricted Stock issued under this
Agreement may not be sold, transferred or otherwise disposed of and may not be
pledged or otherwise hypothecated until all restrictions on such Restricted
Stock shall have lapsed. The shares are subject to certain reverse vesting terms
and can only be release with an opinion of company counsel.

 

4. Termination. Employee’s employment hereunder may be terminated by Employer
under the following circumstances:

 

(a) a vote of the majority of the members of the Board of Directors;

 

(b) upon any violations of the Securities laws;

 

(c) Upon incapacity or inability to perform all the duties set forth in this
Agreement due to mental or physical disability;

 

(d) any violation of the confidentiality, privacy or security terms of this
Agreement.

 

Employee may terminate this agreement at will, providing two weeks’ notice.

 

If Employee’s employment is terminated by virtue of any of the events described
in paragraph (a), (b), (c) or (d) Employee shall be entitled only to
compensation though the date of such termination and any restricted stock grants
that have not vested shall be cancelled.

 

5. Confidentiality and Proprietary Information. Employee acknowledges that
he/she will be exposed to confidential information of the Employer, which
includes confidential information of True Nature Holding, Inc., and other
operations and activities.  Confidential information includes, but is not
limited to, data relating to the Employer’s operations, customer information,
financial data, computer programs, architectural drawings, marketing plans and
information, operating procedures and the like, or any other information of the
business affairs of True Nature.

 

Employee shall not, directly or indirectly, use, disseminate, disclose, or in
any way reveal or use beyond the scope of authority granted by the Employer all
or any part of such Confidential Information, which he/she has been or will be
exposed to, and shall use such Confidential Information only to the extent
specifically authorized by the Employer.

 

Upon termination of this Agreement for any reason whatsoever, Employee shall
turn over to the Employer all Confidential Information. Employee acknowledges
that the Employer may exercise any and all remedies available to it at law or in
equity to enforce this Agreement with respect to non-disclosure of any
Confidential Information, which Employee has or will become privy to in the
performance of its obligations under this Agreement.  The parties acknowledge
that this provision shall survive the termination of the Agreement.

 

6. Work Product

 

Any programs, systems, plans, software, hardware, devices, and ideas developed
by Employee or anyone in the Employee’s Department during the period of
Employee’s employment from the date of original hire shall be the exclusive
property of the Employer.

 

7. Covenant Not to Compete.  

 

(a) Employee agrees that during the terms of this Agreement he shall devote his
part business time, energy, skill, labor, and attention to the affairs of the
Employer and its affiliates or subsidiaries, shall promptly and faithfully do

 

 

--------------------------------------------------------------------------------

 

 

and perform all services pertaining thereto that are or may hereafter be
required of him by the Employer, and shall not engage in any activities,
directly or indirectly, involving a conflict of interest with the business or
relations of the Employer or its affiliates or subsidiaries. Specifically, the
Employee shall not become engaged with any other healthcare technology provider,
including but not limited to former clients of LocalPetRx, its successors or
affiliates.

 

(b) Employee recognizes that the business of the Employer and its affiliates or
subsidiaries are national and international in scope and that the services to be
performed hereunder and the methods employed by the Employer or its affiliates
or subsidiaries are such as will place Employee in close business and personal
relationship with competing businesses of the Employer or its affiliates or
subsidiaries.  Therefore, from and after the date of this Agreement and for one
year after expiration of this Agreement or termination of this Agreement,
Employee shall not, directly or indirectly, for his own benefit or for, with, or
through any other person, company, or competitive company to Employer, within
the states of Georgia own, manage consult, or be connected with, as owner,
partner, joint venture, director, employee, officer, consultant, or in any other
capacity whatsoever, engage in any business which is the same as, similar to or
competitive with any business activities of the Employer.  “Business” is defined
as any healthcare technology activity.  Employee acknowledges that the
restrictive covenants (the “Restrictive Covenants’) contained in this Section
are a condition of his employment and are reasonable and valid in geographical
and temporary scope and in all other respects.  If any court determines that any
Restrictive Covenants, or any part of the Restrictive Covenants, is invalid or
unenforceable, the remainder of the Restrictive Covenants and parts thereof
shall not thereby be affected and shall be given full effect, without regard to
the invalid portion.  If any court determines that any of the Restrictive
Covenants, or any part thereof, is invalid and unenforceable because of
geographic or temporal scope of such provision, such court shall have the power
to reduce the geographic or temporal scope of such provision, as the case may
be, and, in its reduced form, such provision shall then be enforceable.

 

(c) If Employee breaches, or threatens to breach, any of the Restrictive
Covenants, the Employer, in addition to and not in lieu of any other rights and
remedies it may have at law or in equity, shall have the right to injunctive
relief; it being acknowledged and agreed to by Employee that any such breach or
threatened breach would cause irreparable and continuing injury to the Employer
and that money damages would not provide an adequate remedy to the Employer.

 

8. Miscellaneous.

 

(a) Employee represents to Employer that there are no restrictions or agreements
to which he is a party which would be violated by his execution of this
Agreement and his employment hereunder.

 

(b) No amendment or waiver of any provision of this Agreement shall be effective
unless in writing signed by both parties.

 

(c) Employee shall have no right to assign, transfer, pledge or otherwise
encumber any of the rights, nor to delegate any of the duties created by this
Agreement.

 

9. Governing Law.

 

This Agreement is subject to and shall be interpreted in accordance with the
laws of the State of Delaware.

 

 

 

 

 

--------------------------------------------------------------------------------

 

 

 

EXECUTED, as of the date first written above.

 

 

 

 

EMPLOYER

 

 

By: ________________________________

Jordan P. Balencic, Chairman

 

 

Dated __6/28/2018____________________

 

 

 

 

EMPLOYEE

 

 

By: ____________________________

 

 

 

 

Date: ______________________________

 

 

 

 

 